DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16259362 received on 7/23/2019. Claims 19-20 are amended. Claims 1-18 are left in original form. Claims 1-20 pending. All pending claims are considered and examined.
Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
For purposes of examination, claim 16 is being treated as dependent on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al. (US 8887262 B1).
Regarding claim 1, Turner discloses (Fig. 1) a configuring a computing device comprising:
an information platform (col. 3, lines 37-39); and
col. 3, lines 37-46).
Regarding claim 2, Turner discloses the apparatus of claim 1 above and further discloses wherein machine readable indicia includes a bar code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 3, Turner discloses the apparatus of claim 1 above and further discloses wherein machine readable indicia includes a QR code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 4, Turner discloses the apparatus of claim 1 above and further discloses wherein the machine readable indicia is read by a mobile phone (col. 3, lines 12-15).
Regarding claim 5, Turner discloses the apparatus of claim 1 above and further discloses wherein the machine readable indicia is read by a mobile phone running an app and the app automatically provides the WiFi password to a WiFi network login screen (col. 5, lines 19-39).  
Regarding claim 6, Turner discloses the apparatus of claim 1 above and further discloses wherein the information platform includes at least one of a business card, office stationary, post cards, office supplies, labels and paper (col. 3, lines 37-46).  
Regarding claim 18, Turner discloses:
a means for providing information (col. 3, lines 37-39; col. 4, lines 3-11); and
a means for marking the information platform in a form representing a coded machine readable indicia, the coded machine readable indicia having encrypted therein at least a WiFi network password (col. 3, lines 37-46).  
Regarding claim 20, Turner discloses the apparatus of claim 1 above and further discloses wherein the means for marking includes a QR code (col. 3, lines 37-46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Ziegler (US 8261972 B2).
Regarding claim 6, Turner discloses the apparatus of claim 1 above and further discloses wherein the information platform includes at least one of a business card, office stationary, post cards, office supplies, labels and paper (col. 3, lines 37-46).  
Turner does not explicitly disclose wherein the information platform includes at least one of a coaster, a business menu, a restaurant menu, an event flyer, marketing materials, signs and posters, brochures, rack cards, door hangers, presentation folders, table tents, promo products, bookmarks, magnets, promotional materials, stickers and photo coasters.
Ziegler teaches (Fig. 6) a product or packaging comprised of interactive quick response (QR code, MS tag) comprising: the product, promotional product sample, container, or packaging carries or col. 2, lines 1-29). An object of the invention is to provide a product, promotional or cross promotional label, product sample, or packaging, wherein said product, promotional product sample, packaging or substrate is labeled with one or more brands or product or service descriptions, logos, trademarks, websites, retail locations, said scan-able URL internet code, or contact information (col. 4, lines 37-43). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of meeting the specific needs of customers.
Regarding claim 7, Turner discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information platform includes at least one of a menu, a cup, a napkin, servingware.
Ziegler teaches: An object of the invention is to provide a product, promotional product sample, packaging, wherein said product, promotional product sample, packaging is sold in any retail or internet col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of meeting the specific needs of customers.
Regarding claim 8, Turner discloses:
sending the information to be encrypted to a server running a customization website (col. 4, lines 3-11);
encrypting the information in a machine readable code (col. 4, lines 35-42);
printing the machine readable code on the information platform (col. 4, lines 42-48); and
providing the people with the printed information platform (col. 4, lines 48-58).  
Turner does not explicitly disclose choosing the look of an information platform; sending the information platform to a business; and the business providing the information platform.
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product col. 2, lines 1-29). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a consumer or end user as a form selected from: a lanyard, a cord, a necklace, a bracelet, earrings, a toy, apparel, footwear, keychain, brochure, handout, writing instrument, or novelty promotional item. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging further comprises, is affixed, is associated with, or is provided with: (i) a product or service gift card, promotion card, internet download card, media download card; label, and hanging card. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging that is sold at airports, mass transport stations, and retailers promoting travel size medicines and personal care or health & beauty products. An object of the invention is to provide a col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as with promotional designs on a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of providing the specific needs of promoters for their customers.
Regarding claim 9, Turner modified by Ziegler teaches the method of claim 8 above and further teaches taking an image of the machine readable code by a mobile phone automatically when the machine readable code is detected by the mobile phone (Turner: col. 3, lines 12-15).
Regarding claim 10, Turner modified by Ziegler teaches the method of claim 9 above and further teaches running an app on a mobile device for providing a WiFi password directly to a logon screen (Turner: col. 5, lines 19-39).
Regarding claim 11, Turner modified by Ziegler teaches the method of claim 8 above and further teaches logging a user of the mobile phone into a WiFi network (Turner: col. 5, lines 19-39).
Regarding claim 12, Turner modified by Ziegler teaches the method of claim 8 above and further teaches determining decorative information that may be printed on the information platform (Ziegler: col. 4, lines 37-43; see rejection of claim 8).  
Regarding claim 13, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the machine readable code is a bar code (col. 3, lines 37-46; col. 11, lines 38-47).
Regarding claim 14, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the machine readable code is a QR code (col. 3, lines 37-46; col. 11, lines 38-47
Regarding claim 15, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the information platform includes at least one of a coaster, a business card, a business menu, a restaurant menu, an event flyer, -3Atty. Dkt. No. GK-001 marketing materials, signs and posters, office stationary, post cards, brochures, rack cards, door hangers, presentation folders, table tents, promo products, bookmarks, office supplies, magnets, promotional materials, labels and stickers, paper and photo coasters (Turner: col. 3, lines 37-46; Ziegler: col. 2, lines 1-29, col. 4, lines 37-43, col. 5, lines 16-55; see rejection of claim 8).
Regarding claim 16, Turner modified by Ziegler teaches the method of claim 8 above and further teaches wherein the information platform includes at least one of a menu, a cup, a napkin, servingware (Turner: col. 3, lines 37-46; Ziegler: col. 2, lines 1-29, col. 4, lines 37-43, col. 5, lines 16-55; see rejection of claim 8).
Regarding claim 17, Turner discloses the apparatus of claim 1 above but does not explicitly disclose wherein the information platform includes at least one of a coaster and a business card.
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product sample with marketing information or price on it, with additional product sample functionality that delivers a second "brand experience" of a sample product to the consumer, as well as a third "brand col. 2, lines 1-29). An object of the invention is to provide a product, promotional or cross promotional label, product sample, or packaging, wherein said product, promotional product sample, packaging or substrate is labeled with one or more brands or product or service descriptions, logos, trademarks, websites, retail locations, said scan-able URL internet code, or contact information (col. 4, lines 37-43). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a consumer or end user as a form selected from: a lanyard, a cord, a necklace, a bracelet, earrings, a toy, apparel, footwear, keychain, brochure, handout, writing instrument, or novelty promotional item. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging further comprises, is affixed, is associated with, or is provided with: (i) a product or service gift card, promotion card, internet download card, media download card; label, and hanging card. An object of the invention is to provide a promotional or cross promotional label, product, product sample, col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of providing the specific needs of promoters for their customers.
  Regarding claim 19, Turner discloses the apparatus of claim 18 above but does not explicitly disclose wherein the means for providing information includes decorative elements.  
Ziegler teaches: the product, promotional product sample, container, or packaging carries or uses any interactive quick response QR Code and an integral product sample, such as, but not limited to, a fragrance, a personal care product, a healthcare product, a food or beverage product, an entertainment product, a toy, a gift card, a booklet, an e-book, software, a website access code, a travel size product, a consumer electronics product, digital media storage device, a health and wellness product, a health and beauty product, a medical product, an educational product, insect repellent, anti-microbial wipes or pads, medical salves, medicines, specialized health & beauty liquids, lotions, vitamins, drink flavorings, and candy, sample or product for promotional purposes. The invention provides a digital encoded "interactive" promotional or cross promotional or cross promoted product or product sample with marketing information or price on it, with additional product sample functionality that delivers a second "brand experience" of a sample product to the consumer, as well as a third "brand experience" of a QR code or other scan-able code that links to an internet URL to provide further col. 2, lines 1-29). An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging, wherein said scan-able URL directing code provides quick response internet or telephone access to promotional material or to a product or service provider or promoter website, telephone number, retail location, or contact information. An object of the invention is to provide a promotional or cross promotional product, promotional product sample, packaging, wherein said LABEL, product, promotional product sample, or package is sold separately as single unit, multiple units, or as single or multiple units in box, package, container of any type, or provided as: (i) as a stand alone product, (ii) at retailers in stores and online, or (iii) distributed for free as promotional product or materials. An object of the invention is to provide a label, product, promotional or cross promotional label, product, product sample, or packaging is provided to a consumer or end user as a form selected from: a lanyard, a cord, a necklace, a bracelet, earrings, a toy, apparel, footwear, keychain, brochure, handout, writing instrument, or novelty promotional item. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging further comprises, is affixed, is associated with, or is provided with: (i) a product or service gift card, promotion card, internet download card, media download card; label, and hanging card. An object of the invention is to provide a promotional or cross promotional label, product, product sample, or packaging that is sold at airports, mass transport stations, and retailers promoting travel size medicines and personal care or health & beauty products. An object of the invention is to provide a product, promotional product sample, packaging, wherein said product, promotional product sample, packaging is sold in any retail or internet sales environment, wherein said environment can optionally be col. 5, lines 16-55).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the information platform of Turner may be provided as with promotional designs on a wide variety of products not limited to the ones enumerated by Ziegler in order to yield the expected result of providing the specific needs of promoters for their customers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C LY/Primary Examiner, Art Unit 2887